Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Collini, J.), rendered January 15, 2008, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain remarks in the prosecutor’s summation were improper and constituted reversible error is unpreserved for appellate review (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838, 840 [1999]). In any event, the challenged remarks were either permissible rhetorical comment, a fair response to the arguments and issues raised by the defense, fair comment on the evidence (see People v Galloway, 54 NY2d 396 [1981]; People v Ashwal, 39 NY2d 105 [1976]; People v Shagi, 288 AD2d 495, 496 [2001]), or harmless error (see People v Crimmins, 36 NY2d 230 [1975]; People v Maldonado, 55 AD3d 626 [2008]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]). Mastro, J.P., Covello, Belen and Hall, JJ., concur.